June 30, 2013 Dear Valued Customer: Inside this book, you will find semi-annual reports dated June 30, 2013, for the 48 investment subaccounts available through your Kansas City Life Insurance Company Century II variable contract. The year began on a strong note for stock investors. Although economic optimism helped propel the stock market, economic news remains a mixed bag. It is important you review your investment choices periodically so now may be a good time to contact your registered representative. You may need to adjust your asset allocation as you get closer to retirement or if you find that your risk tolerance has changed. Please call your registered representative or Kansas City Life at 800-616-3670 if you have questions about the Semi-Annual Report of Funds or your Century II variable contract(s). You can also access information about your Century II variable contract(s) at www.kclife.com. For more than 115 years, Kansas City Life has remained committed to helping customers build a financially sound future for themselves and their families. We appreciate your business and thank you for the trust you have placed in us. Sincerely, /s/ R. Philip Bixby R. Philip Bixby, President, CEO and Chairman of the Board, Kansas City Life Insurance Company Kansas City Life’s Century II Variable Product Series is distributed through Sunset Financial Services, Inc. 3520 Broadway, Kansas City, MO 64111; 816-753-7000. Member FINRA/SIPC.
